DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are canceled; claims 14-29 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 2019/0230581 in view of Huang et al., US 2018/0049130.     

a receiver which, in operation, receives a Wake-up Radio (WUR) Beacon transmission ([0031] the low-power STA located within the coverage of the access point can receive the WUR beacon frame from the access point); and 
circuitry which (fig 5, [0078] a low-power STA 500 may include a baseband processor 510, a primary connectivity radio (PCR) 520, an antenna 530, a memory 540, an input interface unit 550, an output interface unit 560, a wake-up radio (WUR) 570, and the like), in operation, determines wake-up operating parameters including a starting point of duty cycle schedule of the receiver ([0028] The operation parameters may include at least one of information indicating whether the access point supports the station operating in the WUR mode and information indicating a duration in which the station operates in a WUR duty-cycle mode), 
wherein the duty cycle schedule specifies a period of one WUR duty cycle including one on duration and one off duration ([0022] information indicating an ON/OFF ratio in the duty-cycle duration of the WUR); and 
enters WUR mode by communicating with a second communication apparatus ([0023] The WUR operating in a wake-up state, a WUR beacon frame from an access point; when the WUR beacon frame is received, transition an operation state of the PCR from a sleep state to a wake-up state; and perform, by the PCR operating in the wake-up state, communications with the access point), 
but does not explicitly disclose, 
wherein each timing of the starting point of the duty cycle schedule of the receiver is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR 
However, as Huang discloses wherein each timing of the starting point of the duty cycle schedule of the receiver is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode (FIG 7, [0051] The period at which the WLAN radio 420 is woken is shown at 706.  As can be appreciated, the period 706 equals a multiple (e.g., twice) of the beacon intervals, i.e., time between two TBTTs, and the WLAN radio 420 is woken at the start of a TBTT) or aligned with the TWBTT with an added time offset.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Hwang invention with Huang invention to include the claimed limitation(s) so as to enable the network to send beacon frame at the target wake-up radio beacon transmission times coincidental with radio wakeup time in order for the device to receive the beacons.   
Claim 17, Hwang as modified discloses the communication apparatus according to claim 14, wherein the wake-up operating parameters includes a period of the duty cycle schedule of 2International Application No.: PCT/JP2018/040514the receiver, and the period of the duty cycle schedule is an integer multiple of a WUR Beacon interval or a fraction of the WUR Beacon interval of the WUR Beacon transmission (Huang [0039] STAs awaken periodically at a target beacon transmission time (TBTT) to receive beacons).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Hwang invention with Huang invention to include the 
Claim 18, Hwang as modified discloses the communication apparatus according to claim 14, wherein one of the wake-up operating parameters is a WUR TSF timer accuracy (Huang [0043] a partial TSF function is included in the mini-beacon transmitted periodically by the AP 405 and received at the LP-WUR 425 of the STA 410).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Hwang invention with Huang invention to include the claimed limitation(s) so as to enable the network to determine exact timing interval offset for device to wake up and to communicate with the network.  
Claim 19, Hwang as modified discloses the communication apparatus according to claim 14, wherein one of the wake-up operating parameters is a time resolution of partial TSF (Huang [0043] a partial TSF function is included in the mini-beacon transmitted periodically by the AP 405 and received at the LP-WUR 425 of the STA 410).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Hwang invention with Huang invention to include the claimed limitation(s) so as to enable the network to determine exact timing interval offset for device to wake up and to communicate with the network.
Claim 20, Hwang as modified discloses the communication apparatus according to claim 14, wherein the wake-up operating parameters are classified into nonconfigurable wake-up operating parameters (Hwang [0016] information indicating a 
Claim 21, Hwang as modified discloses the communication apparatus according to claim 20, wherein the communication apparatus exchanges the nonconfigurable wake-up operating parameters with the second communication apparatus via a synchronization procedure or an association procedure (Hwang [0111] the access point 820 may transmit a probe request or response frame, an association request or response frame, or an action frame containing information indicating the WUR beacon interval).  
Claim 22, Hwang as modified discloses the communication apparatus according to claim 20, wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus via a WUR negotiation procedure (Hwang [0111] the access point 820 may inform the low-power STA 830 of the WUR beacon interval through an access procedure between the access point 820 and the low-power STA 830 or a WUR negotiation procedure between the access point 820 and the low-power STA 830), and enters the WUR mode via a WUR mode entry procedure (Hwang [0112] when the access point 820 supports the low-power STA 830 operating in the WUR mode, the low-power STA 830 can perform communications with the access point 820).  
Claim 23, Hwang as modified discloses the communication apparatus according to claim 20, wherein the communication apparatus negotiates the configurable wake-up 
Claim 24, Hwang as modified discloses the communication apparatus according to claim 20, wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus via an association procedure (Hwang [0111] the access point 820 may inform the low-power STA 830 of the WUR beacon interval through an access procedure between the access point 820 and the low-power STA 830 or a WUR negotiation procedure between the access point 820 and the low-power STA 830.  For example, the access point 820 may transmit a probe request or response frame, an association request or response frame, or an action frame containing information indicating the WUR beacon interval), and enters the WUR mode via a WUR mode entry procedure (Hwang [0112] when the access point 820 supports the low-power STA 830 operating in the WUR mode, the low-power STA 830 can perform communications with the access point 820).  

Claim 28, see claim 14 for the rejection, Hwang discloses a method implemented by a communication apparatus, comprising: 
determining wake-up operating parameters including a start point of a duty cycle schedule and entering Wake-up Radio (WUR) mode by communicating with a second communication apparatus, 
wherein the duty cycle schedule specifies a period of one WUR duty cycle including one on duration and one off duration; and 
receiving a WUR Beacon transmission, and   wherein each timing of the starting point of the duty cycle schedule is aligned with a target WUR Beacon transmission time (TWBTT) of the W UR Beacon transmission in the WUR mode or aligned with the TWBTT with an added time offset.  
Claim 29, Hwang as modified discloses the communication apparatus according to claim 14, wherein each timing of the starting point of the duty cycle schedule of the receiver is aligned within a margin of Time Synchronization Function (TSF) timer accuracy5 (Huang [0055] TSF accuracy can be computed as plus or minus 600 microseconds and TMBTT is 500 milliseconds, and therefore the early awake time is .  
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 2019/0230581 and Huang et al., US 2018/0049130 in view of Min et al., US 2017/0280498.     
Claim 15, Hwang as modified discloses the communication apparatus according to claim 14, 
but Hwang and Huang invention is silent on,  
wherein the circuitry, in operation, determines the wake-up operating parameters via a WUR negotiation procedure, and enters the WUR mode via a WUR mode entry procedure.  
However, as Min discloses wherein the circuitry, in operation, determines the wake-up operating parameters via a WUR negotiation procedure, and enters the WUR mode via a WUR mode entry procedure ([0032] The AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Hwang and Huang invention with Min invention to include the claimed limitation(s) so as to enable 
Claim 16, Hwang as modified discloses the communication apparatus according to claim 14, 
but Hwang and Huang invention is silent on,  
wherein the circuitry, in operation, determines the wake-up operating parameters and enters the WUR mode via an integrated WUR negotiation and a WUR mode entry procedure.  
However, as Min discloses wherein the circuitry, in operation, determines the wake-up operating parameters and enters the WUR mode via an integrated WUR negotiation and a WUR mode entry procedure ([0032] The AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Hwang and Huang invention with Min invention to include the claimed limitation(s) so as to enable the network to negotiate on the parameters for receiving WUR beacon in according with the allocated resources in order to enter a wake-up mode.  
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 2019/0230581 and Huang et al., US 2018/0049130 in view of Li et al., US 2019/0320388.     

but Hwang and Huang invention is silent on,  
wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus, and the starting point of the duty cycle schedule of the communication apparatus is different from a starting point of a duty cycle schedule of the third communication apparatus. 
However, as Li discloses wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus ([0123] Stations in different groups have different duty cycle configuration information and staggered awake windows, without any overlapping part), and the start point of the duty cycle schedule of the communication apparatus is different from a start point of a duty cycle schedule of the third communication apparatus ([0123] Stations in different groups have different duty cycle configuration information and staggered awake windows, without any overlapping part). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Hwang and Huang invention with Li invention to include the claimed limitation(s) so as to enable the network to set different duty cycle for each different type device in order to ensure the device is woken up thereby reducing data transmission delay.  
Claim 27, Hwang as modified discloses the communication apparatus according to claim 17, 
but Hwang and Huang invention is silent on,  

However, as Li discloses wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus, and the period of the duty cycle schedule of the communication apparatus is same as a period of a duty cycle schedule of the third communication apparatus ([0123] The radio access point groups stations whose duty cycle configuration information is the same to a same group.  Stations in a same group have same duty cycle configuration information).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Hwang and Huang invention with Li invention to include the claimed limitation(s) so as to enable the network to set same duty cycle for group of same type devices in order to ensure the devices are woken up and receives same data information thereby minimizing further retransmission of data thereby optimizing system resources.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DINH NGUYEN/Primary Examiner, Art Unit 2647